Citation Nr: 1100866	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.

This appeal arises from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

The Board of Veterans' Appeals (Board) remanded the claim in 
September 2009 to obtain the Veteran's autopsy report.  That has 
been accomplished, and a fully informed medical opinion was 
obtained.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2005 at a VA facility.  

2.  His death was due to apnea, due to administration of 
Etomidate, used to sedate the Veteran for necessary 
cardioversion.  

3.  A preponderance of the medical evidence supports a conclusion 
that his death were not caused by carelessness, negligence, lack 
of proper skill, or error in judgment on the part of VA in 
furnishing medical treatment to the Veteran, nor was such the 
result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of Dependency and Indemnity 
Compensation based on 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§  3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The appellant filed her claim in February 2006.  The RO responded 
in April 2006 and sent her a letter explaining what was needed 
from her.  An enclosure explained what the evidence must show to 
support her claim and who VA could help her with her claim.  

The Veterans' service treatment records, VA records, terminal 
hospitalization records and autopsy report were obtained.  Two VA 
physicians's reviewed the evidence and rendered medical opinions.  

The appellant appeared and gave testimony before the undersigned 
Veteran's Law Judge in September 2008.  The appellant in her 
testimony and statements has clearly shown she understands the 
evidence necessary to support her claim and the legal standards 
to be met.  

No further assistance or notice to the appellant is necessary.  



Eligibility for DIC based on 38 U.S.C.A. § 1151

Relevant Law:  Dependency and Indemnity Compensation shall be 
awarded for a qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such additional 
disability or death were service-connected. For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was not 
the result of the veteran's willful misconduct and: (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Factual Background.  The Veteran's Death Certificate indicates he 
died on November [redacted], 2005.  The immediate cause of death is 
listed as apnea, and the conditions listed as leading to the 
immediate cause of death were congestive heart failure, severe 
ischemic cardiomyopathy and coronary artery disease.  

In her August 2007 statement the appellant outlined her 
contentions.  She indicated the Veteran's death was "not 
reasonably foreseeable."  She based this conclusion on her 
observation of the behavior of the cardiologist immediately after 
the procedure and his statement that the procedure was 
"routine."  She believes that due to his sleep apnea 1) the 
Veteran would never have been sedated by most medical 
professionals; 2) that benzodiazepines should not have been given 
to the Veteran because of his already depressed respiratory 
status; 3) that the amount of anesthesia should have been more 
carefully administered; and 4) that extreme caution should have 
been used before, during and after the procedure.  The appellant 
has not asserted that any service connected disability played a 
role in the Veteran's death.  

November 2005 VA hospital records reveal the Veteran presented to 
the hospital with a one month history of increasing lethargy and 
lower extremity swelling.  EKG found he was in atrial flutter and 
was therefore admitted for cardioversion to improve cardiac 
output.  Because of low blood pressure Etomidate was chosen as 
the anesthesia, and the Veteran was given 25 milligrams 
intravenously.  The Veteran was shocked and converted to sinus 
rhythm, but he also was apneic.  Bag-mask ventilation and an oral 
airway was placed.  The Veteran did not wake up after 3 to 4 
minutes, was intubated, and transferred to an intensive care 
unit.  There he continued to have poor oxygen saturations and low 
blood pressure.  He was given various medications for recovery, 
but continued to deteriorate, until he became pulseless.  
Compressions and other efforts at resuscitation were begun, but 
the Veteran had no systemic blood pressure without compressions.  
Additional medications were administered without effect, and the 
Veteran was declared dead.  

In October 2006, a VA cardiologist reviewed the record and 
offered that a lack of organized atrial contraction can drop 
cardiac output significantly.  Cardioversion was the appropriate 
remedy since the Veteran's left ventricular contribution to 
cardiac output was significantly low and fixed and this procedure 
could have improved cardiac output.  He also indicated the 
Veteran was prepared appropriately for cardioversion, and that 
Etomidate anesthesia was chosen mainly due to the Veteran's lower 
blood pressures.  In this regard, he noted that even though 
Etomidate was the right drug to use in the circumstances, the 
dosage used may have been slightly on the high side as the 
Veteran's actual body weight may have been less than measured 
owing to fluid retention.  Nevertheless, he noted that the 
Veteran's prognosis in general was very poor, and while Etomidate 
had a role in initiating respiratory failure, this was a known 
risk, and there was no deviation from the standard of care.  

The November 2005 VA autopsy report included clinical diagnoses 
of apnea, with respiratory arrest following injection of 
anesthesia agent Etomidate.  

In September 2010, a second VA physician reviewed the Veteran's 
case, including the autopsy report.  He acknowledged that if the 
Veteran had not undergone cardioversion, to which he consented, 
he mostly likely would not have become apneic at that particular 
time, which led to his death.  However, he noted the Veteran had 
ischemic cardiomyopathy, congestive heart failure, atrial flutter 
and an ejection fraction estimated to be in the range of 10-20 
percent.  Therefore, the Veteran had very little cardiac reserve.  
As to the anesthesia, he noted Etomidate was chosen for sedation 
because of the Veteran's low blood pressure at the time of the 
cardioversion and he considered the dosage to be within a typical 
dose range.  He also noted that there is no evidence that a 
single induction dose of Etomidate has any effect on morbidity or 
mortality.  In any case, the Veteran became apneic immediately 
after the cardioversion, and although the Veteran was unable to 
recover, this physician concluded there was no evidence of fault, 
carelessness or negligence in the medical treatment provided.  

Analysis.  In essence the appellant asserts the Veteran was 
improperly sedated in connection with his cardioversion procedure 
which resulted in his death.  

Two physicians have unanimously stated the Veteran's medical 
condition necessitated cardioversion.  Anesthesia is required for 
such a procedure.  While there is no doubt that the 
administration of anesthesia played a role in bringing about 
death, it is the underlying severity of the Veteran's ischemic 
cardiomyopathy, congestive heart failure which caused his 
inability to recover due to his lack of cardiac reserve.   

The facts are not in dispute in that the Veteran died after a 
cardioversion and receiving Etomidate, an anesthetic at a VA 
hospital.  There appears to be no question that the Etomidate 
played a role in his death, as it initiated his apneic state.  
The pertinent question is whether there was carelessness, 
negligence, lack of proper skill, or error in judgment in the 
decision to treat or in the administration of the treatment, and 
whether there was an event not reasonably foreseeable.  

In this case, however, there is no competent indication that 
there was any carelessness, negligence, lack of proper skill, or, 
error in judgment in the treatment surrounding the Veteran's 
death.  Cardioversion was indicated to correct the Veteran's 
atrial flutter, and although the physician who provided the 
October 2006 opinion offered that the Etomidate dosage may have 
been on the higher side of an appropriate range, it was 
nevertheless considered the correct drug to use under the 
circumstances.  Thus, there was no carelessness, negligence, lack 
of proper skill, or, error in judgment in this case.  This is the 
same conclusion made by the physician who offered his opinion in 
September 2010.  

Given these specific conclusions offered after review of the 
Veteran's specific circumstances, the greater weight of the 
evidence supports the conclusion that carelessness, negligence, 
lack of proper skill, or an error in judgment has not been shown 
in this case. 

The appellant has also asserted the death was not reasonably 
foreseeable.  She has relied largely upon the reaction of the 
Veteran's cardiologist and his apparent shock at the death of the 
Veteran.  The regulations provide that events not reasonably 
foreseeable contemplate those a reasonable health care provider 
would not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361.  Suppression of respiratory 
function is a well known factor in the administration of 
anesthesia, a fact the appellant essentially acknowledges in her 
August 2007 statement.  Indeed, her contention that the Veteran 
should never have been administered anesthesia due to his apnea, 
is inconsistent with her contention that his death due to 
administration of anesthesia was an unforeseen risk.  

The Board has given the appellant's assertions due consideration 
but there is no evidence she has any special education or 
training which would qualify her to determine the correct 
procedures for treating the Veteran.  The questions presented in 
this case are not of the type a layperson or the Board is 
qualified to answer.  Clearly, competent evidence from a medical 
professional is required.  This evidence shows Etomidate has a 
known risk of initiating respiratory failure.  Thus, it is not 
shown than an event not reasonably foreseeable occurred.  

The evidence establishes the Veteran consented to a 
cardioversion, which was an appropriate treatment for atrial 
flutter, and which required administration of anesthesia.  The 
evidence also establishes that due to the severity of his 
condition, (lack of cardiac reserve) the Veteran was unable to 
recover from an ensuing apneic state.  No carelessness, 
negligence, lack of proper skill, or error in judgment has been 
shown, and suppression of the respiratory system is not an 
unforeseen event when anesthesia is administered.  


ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1151 is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


